         Case 1:19-cr-00561-LAP Document 98 Filed 07/04/20 Page 1 of 1

                                    26 Broadway, New York, NY 10004



                                    July 4, 2020

By ECF
The Honorable Loretta A. Preska
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

              Re: United States v. Steven Donziger;
                 Criminal Docket Number 19-561 (LAP);
                 Civil Docket Number 11-691 (LAK)

Dear Judge Preska:

              I submit this letter as my motion to withdraw as Mr. Donziger’s counsel in the
above-referenced case. Richard Friedman who is also counsel of record will assume the role as
Mr. Donziger’s lead counsel.


                                            Respectfully submitted,

                                            /s/
                                            Andrew J. Frisch

cc: All Counsel
